              Case 17-15633-LMI          Doc 150     Filed 05/06/19   Page 1 of 1



                        UNITED STATES BANKRUPTCY COURT
                         SOUTHERN DISTRICT OF FLORIDA
                                 MIAMI DIVISION
                                        www.flsb.uscourts.gov

In re: Juan Carlos de Leon                                  Case No: 17-15633 LMI
                                                            Chapter 13

                  Debtor            /


                         DEBTOR’S MOTION TO MODIFY PLAN

       Pursuant to Local Rule 9013-1, debtor Juan Carlos de Leon moves the Court to

modify his Chapter 13 Plan, and in support of the motion states;

       1.     Debtor wants to modify his Plan to provide for lot rental increase and missed

lot rental payments pursuant to a state court eviction Stipulation; this creditor, Miami Lakes

Venture Associates f/n/a Sun Homes, is already being paid in the Plan.



                                    Respectfully submitted,
                                    LEGAL SERVICES OF GREATER
                                     MIAMI, INC.

                                    By                  /s/
                                    Carolina A. Lombardi
                                    Florida Bar No. 0241970
                                    4343 West Flagler Street, Ste. 100
                                    Miami, FL 33134
                                    Telephone/Facsimile: (305) 438-2427
                                    Primary Email: Clombardi@legalservicesmiami.org;
                                    Alt. Email: Sfreire@legalservicesmiami.org
